The appellant attempted a term time appeal to this court. Appellee has filed a motion to dismiss said appeal. Among the various causes alleged for dismissal are the following, to wit: That the appellant did not file his transcript in the office of the clerk of this court, within sixty days after the filing of his appeal bond in the lower court, and that appellant has failed to perfect his appeal as a vacation appeal as provided by our code of appellate procedure and the rules of this court.
The record sustains both of these contentions.
Appeal dismissed.